DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election without traverse of Invention II (claims 34-40) in the reply filed on 11/04/2022 is acknowledged.  Claims 21-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 34-40 and SEQ ID NO: 237 are under consideration in this Office Action.


Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
4.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 36 recites the phrase “wherein the phospholipase has a mature polypeptide sequence at least 80% sequence identity, to the amino acid sequence of any one of SEQ ID NOs: 235-242 and 252-342” which renders the claim vague and indefinite since it is unclear if the phospholipase comprises an amino acid sequence having at least 80% sequence identity to any one of SEQ ID NOs: 235-242 and 252-342



Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 34-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a recombinant Saccharomyces cerevisiae cell comprising a heterologous polynucleotide encoding a phospholipase comprising the amino acid sequence of SEQ ID NO: 237; does not reasonably provide enablement for any other embodiment as recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
According to MPEP 2164.01(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  MPEP§ 2164.04 states that while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  Accordingly, the factors most relevant to the instant rejection are addressed in detail below.
The nature and breadth of the claims encompass any recombinant yeast cell comprising any heterologous polynucleotide encoding any phospholipase of any amino acid sequence and structure including phospholipase having a mature polypeptide sequence that is at least 80% sequence identity to the amino acid sequence of any one of SEQ ID NOs: 235-242 and 252-342.
The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  Such protein engineering methods, however, only provide guidance for searching and screening for the claimed phospholipase.
The specification only provides guidance, prediction, and working examples for a recombinant Saccharomyces cerevisiae cell comprising a heterologous polynucleotide encoding a phospholipase comprising the amino acid sequence of SEQ ID NO: 237.
Thus, one skilled in the art must perform an undue amount of trial and error experimentation which includes searching and screening for the claimed phospholipase from any biological source, transforming any yeast cell with the encoding polynucleotide, and determining whether the recombinant yeast cell can produce a fermentation product including ethanol from a starch-containing or cellulosic-containing material.  In the alternative, undue amount of trial and error experimentation which includes making any amino acid mutations including amino acid substitutions, additions, deletions, and combinations thereof to SEQ ID NO: 237; searching and screening for polypeptides having phospholipase activity; transforming any yeast cell with the encoding polynucleotide; and determining whether the recombinant yeast cell can produce a fermentation product including ethanol from a starch-containing or cellulosic-containing material.
Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of additional working examples, and the amount of experimentation required; it would require undue experimentation for a one skilled in the art to make and/or use the invention commensurate in scope with these claims.  Dependent claims 35-40 are also rejected because they do not correct the defect.


8.	Claims 34-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad and widely varying genus of recombinant yeast cells comprising  heterologous polynucleotides encoding a genus of phospholipases of any amino acid sequence and structure including phospholipase having a mature polypeptide sequence that is at least 80% sequence identity to the amino acid sequence of any one of SEQ ID NOs: 235-242 and 252-342.
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  The reference teachings only provide guidance for searching and screening for the genus of phospholipases.
The specification as originally filed does not disclose a representative number of species encompassed by the claimed genus by actual reduction to practice.  The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which amino acid sequences and structures correlate with phospholipase activity.  The specification as originally filed discloses a recombinant Saccharomyces cerevisiae cell comprising a heterologous polynucleotide encoding a phospholipase comprising the amino acid sequence of SEQ ID NO: 237.
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of the claimed genus of recombinant yeast cells comprising  heterologous polynucleotides encoding a genus of phospholipases of any amino acid sequence and structure including phospholipase having a mature polypeptide sequence that is at least 80% sequence identity to the amino acid sequence of any one of SEQ ID NOs: 235-242 and 252-342.



Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 34-36 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2014090161 (06/19/2014; PTO 892) as evidenced by Accession BBI75668 (11-SEP-2014; PTO 892).
	WO2014090161 teaches a recombinant yeast cell including Saccharomyces cerevisiae comprising a heterologous polynucleotide encoding a phospholipase phospholipase C comprising an amino acid sequence that is 100% identical to SEQ ID NO: 237.  See Accession BBI75668 showing alignment to SEQ ID NO: 237, and entire publication and claims of WO2014090161 especially SEQ ID NO: 2; claims 1-6, 10-12; and page 18, line 21 to page 21, line 15.  Thus, the reference teachings anticipate the claimed invention.



Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014090161 (06/19/2014; PTO 892) in view of Accession BBI75668 (11-SEP-2014; PTO 892) and WO2008135547. 

 WO2014090161 teaches a recombinant yeast cell including Saccharomyces cerevisiae comprising a heterologous polynucleotide encoding a phospholipase phospholipase C comprising an amino acid sequence that is 100% identical to SEQ ID NO: 237 (entire publication and claims especially SEQ ID NO: 2; claims 1-6, 10-12; and page 18, line 21 to page 21, line 15).  The teachings of the reference differ from the claims in that the recombinant yeast cell does not comprising heterologous polynucleotides encoding glucoamylase, alpha-amylase, and/or protease.

Accession BBI75668 teaches the Penicillium emersonii phospholipase C comprising an amino acid sequence that is 100% identical to SEQ ID NO: 237 and encoding polynucleotide (see attached record).

WO2008135547 teaches a method of producing a fermentation product such as ethanol from a starch-containing or cellulosic-containing material such as starch itself optionally in granular or gelatinised form, or cellulosic biomass. The method comprises (a) saccharifying the starch-containing or cellulosic-containing material, and (b) fermenting the saccharified material of step (a) with a fermenting organism such as yeast or specifically Saccharomyces cerevisiae that comprises a heterologous polynucleotide encoding a phospholipase such as phospholipase A1 or A2 or B.  WO2008135547 teaches that the method may comprise contacting the substrate with alpha-amylase prior to saccharification and with exogenously added protease. WO2008135547 teaches that the fermentation step may be carried out in the presence of a glucoamylase, a protease and/or an alpha-amylase. WO2008135547 teaches glucoamylases, proteases, and alpha-amylases and their encoding polynucleotides.  See page 2, paragraph 4; page 3, paragraph 2 - page 6, paragraph 2; page 10, paragraph 2; and page 11, paragraph 5 - page 13, paragraph 1.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by transforming the recombinant yeast cell WO2014090161 with the polynucleotide encoding the Penicillium emersonii phospholipase C of Accession BBI75668,  and polynucleotides encoding glucoamylase, protease, and alpha-amylase of WO2008135547.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain a recombinant yeast cell expressing phospholipase C, glucoamylase, protease, and alpha-amylase which can be used in a process to produce a fermentation product such as ethanol as taught by WO2008135547, or the recombinant yeast cell can be used in a process to recombinant produce and isolate phospholipase C, glucoamylase, protease, and alpha-amylase.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because modifying yeast cells to express enzymes including phospholipase C, glucoamylase, protease, and alpha-amylase are known in the art as shown by the reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.



Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

14.	Claims 34-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US Patent 10745676 (08/18/2020; PTO 892) in view of WO2014090161 (06/19/2014; PTO 892), Accession BBI75668 (11-SEP-2014; PTO 892), and WO2008135547.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.

The claims and/or specification of the patent teach recombinant yeast cell comprising a heterologous polynucleotide encoding a phospholipase.

The teachings of the references have been stated above.

Therefore, it would have been obvious to one of ordinary skill in the art to modify and/or combine the reference teachings to arrive at the claimed invention by transforming the recombinant yeast cell of the patent with the polynucleotide encoding the Penicillium emersonii phospholipase C of Accession BBI75668,  and polynucleotides encoding glucoamylase, protease, and alpha-amylase of WO2008135547.   



Conclusion

15.	No claim is allowed.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652